Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Applicant argues that, the “growing” features as illustrated in Fig. 10B (in the teachings of Wallen’ 941) are merely contours in the overall shape of the mandrel and are in no way comparable to a protrusion (as recited in claims 1, 5 and 16), but this is not persuasive. Based on the disclosure of the applicant, as illustrated in Fig. 1C, the three ribs 108a, 108b, 108c are merely the results of changes of inner contours/shapes of the component 102. Thus, a corresponding surface feature (for example a protrusion) (either outside or inside) is defined by the changes of the shapes/contours of a component (or a mandrel).   
 Applicant presents other arguments directed to new features of the un-entered amended claims. Thus the remarks are not addressed at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742